IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00382-CV

AURORA BANK, FSB,
                                                            Appellant
v.

CYNTHIA HORNE AND
IRON MOUNTAIN MEDICAL CENTER, LLC,
                                                            Appellees



                          From the 12th District Court
                             Madison County, Texas
                         Trial Court No. 11-12650-012-10


                          MEMORANDUM OPINION


      Appellant Aurora Bank FSB and Appellees Cynthia Horne and Iron Mountain

Medical Center, LLC, have filed a joint motion to dismiss. See TEX. R. APP. P. 42.1(a)(2).

It states that Appellant and Appellees have entered into a settlement agreement and

that, due to settlement, the parties jointly seek an order from this Court dismissing this

appeal and taxing costs against the party or parties incurring same. The motion is

granted. The appeal is dismissed, and costs are taxed against the party or parties

incurring same.
                                               REX D. DAVIS
                                               Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed October 18, 2012
[CV06]




Aurora Bank, FSB v. Horne                                     Page 2